HALL, Judge.
The appellant Hasan Abdullah appeals his aggravated guidelines sentence for robbery with a deadly weapon. We reverse.
The appellant was charged with and found guilty by a jury of robbery with a deadly weapon. The appellant’s scoresheet indicated a recommended sentencing range of 3½-4½ years’ incarceration. The trial court departed from the recommended range and sentenced the appellant to a term of life imprisonment. The court wrote as its reasons for this departure: “multiple victims in bank and at scene of capture; potential for danger to victims at scene of crime and at point of capture.”
The numbr .- of victims and the potential for danger to those victims are factors inherent in an armed robbery and are therefore already taken into account in calculating the guidelines sentence for that offense. Thorne v. State, 496 So.2d 891 (Fla. 2d DCA 1986). Furthermore, the record contains no evidence that there were victims at the point of capture or that there existed the potential for danger to bystanders at the point of capture. Accordingly, because of the absence of valid reasons to support the aggravation of the appellant’s sentence, this cause is remanded for resen-tencing within the guidelines.
Reversed and remanded.'
CAMPBELL, A.C.J., and LEHAN, J., concur.